Citation Nr: 0426300	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  94-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for 
residuals of a contusion-type injury of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a compensable 
disability evaluation for the veteran's service-connected 
residuals of a contusion-type injury of the thoracic spine, 
and a December 2002 rating action that assigned an initial 10 
percent disability evaluation for PTSD after granting service 
connection for this disability.  A 30 percent disability 
evaluation was subsequently awarded in February 2004.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the veteran's 
appeal of the initial disability evaluation assigned for his 
PTSD remains open

When the case was most recently before the Board in March 
2003, it was remanded to the RO for further action.  The case 
was returned to the Board in June 2004.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development with respect to the claim for a higher initial 
rating for PTSD have been accomplished.  

2.  Throughout the initial evaluation period, the veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity.

3.  At no time during the initial evaluation period has the 
occupational and social impairment from the veteran's PTSD 
more nearly approximated deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent 
for PTSD, but no greater, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub.  L.  No.  106-
475, 114 Stat.  2096 (2000), [codified at 38 U.S.C.A.  §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are not applicable to 
downstream issues, such as the initial evaluation of the 
veteran's service-connected PTSD.  See VAOPGCPREC 8-2003 
(Dec.  22, 2003).  The Board is bound by this opinion.  See 
38 U.S.C.A.  § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statement of the case, and various 
letters from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for a higher rating, the information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although the RO has not specifically requested him 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  The veteran has 
provided copies of pertinent private post-service treatment 
records.  Additionally, the veteran has been afforded several 
VA examinations in order to ascertain the severity of his 
PTSD.  The record also reflects that the veteran's service 
medical records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  On the contrary, at his recent April 
2004 VA examination, the veteran indicated that he was not 
undergoing any present treatment for this disability.  The 
Board is also unaware of any pertinent evidence that has not 
been associated with the claims folder.  

The Board has reviewed the claims folder and finds that the 
medical evidence of record is sufficient to assess the 
severity of the veteran's PTSD.  Accordingly, a remand for 
additional examination is not warranted in this case.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

In May 1970 the veteran was brought to a VA hospital by a 
local Sheriff with commitment papers for treatment of 
episodic-excessive drinking and an explosive personality.  
The veteran reported being nervous and tense.  He was unable 
to relax anymore.  It was noted that the veteran's alcohol 
abuse had caused problems during service and he had been 
court martialed and fined several times.  The veteran was 
admitted again from August to September 1971 for treatment 
for an explosive personality and episodic-excessive drinking.  

The report of a February 1972 VA psychiatric examination 
indicates that the veteran had chronic psychoneurotic anxiety 
reaction with somatization of complaints.  By means of an 
unappealed rating action in April 1972, the RO denied service 
connection for a chronic psychoneurotic anxiety reaction.  

Subsequent record show continued treatment for problems 
related to alcohol abuse.  The veteran was hospitalized at a 
VA medical facility from June to July 1986 for alcohol 
rehabilitation.  He stated that he had started drinking at 
the age of sixteen.  He had received a citation for driving 
while intoxicated (DWI) and was advised to undergo alcohol 
rehabilitation.  

In October 1987, the veteran was hospitalized after feeling 
nervous and frightened.  He was suspicious of his wife and 
thought that she was going to poison and kill him.  The 
pertinent diagnoses were paranoid personality and delusional 
disorder. 

A November 1990 VA social work service notation indicates 
that the veteran reported that he started drinking heavily in 
Vietnam.  He displayed numbing of feeling, isolation, anger, 
and alcohol use as self-medication.  His responses supported 
a finding of PTSD.  Subsequent VA outpatient treatment 
records show treatment for PTSD.

In September 1991, the veteran was referred to a VA mental 
hygiene clinic (MHC) to assess the feasibility of his 
participation in PTSD group therapy.  He had a provisional 
diagnosis of history of substance abuse.  He attended a 
session of group therapy.  

The veteran was hospitalized for treatment of alcohol 
dependency from April to May 1992.  He flet that his problem 
originated in the late 1960s when he was in the Army.  

The report of a February 1996 psychological evaluation 
indicates pertinent diagnoses of a pain disorder due to 
physiological factors and a general medical condition; a 
depressive disorder, not otherwise specified; alcohol 
dependence, in remission; and a personality disorder, not 
otherwise specified.  

In February 1996, the Social Security Administration awarded 
disability benefits to the veteran based on various 
disabilities including rheumatoid arthritis and a personality 
disorder.  

In May 1996, the veteran was afforded a VA mental disorder 
examination.  He reported that he hauled explosives during 
his service in Vietnam.  He denied being in combat; however, 
he reported being shot at.  He reported that he drank 
"extremely heavily" throughout his service in Vietnam.  He 
denied any spontaneous descriptions of flashbacks, 
nightmares, avoidance behavior, hyperalertness, or 
distressing recollections of Vietnam.  He had a long history 
of problems related to alcohol abuse.  The assessment was 
alcohol dependency and abuse recidivism.   It was noted that 
that veteran showed no evidence of PTSD symptoms on 
examination.  There was also no history or findings of 
psychosis or suicidal ideation.  

Subsequent VA outpatient treatment records show the veteran 
underwent a psychological evaluation in connection with his 
treatment for depression and alcohol abuse in June 2000.  It 
was noted that the veteran had a good relationship with his 
mother, stepsisters, and half sisters.  On the Beck 
Depression Scale, the veteran scored in the moderately 
depressed range.  On the Mississippi Combat Scale, he scored 
one standard deviation below the range of the Combat Related 
PTSD veterans patient norm group.  He was not interested in 
medication for depression because of the multiple medications 
he was taking for cardiac problems and arthritis.  He was 
afraid of getting another DWI.  The diagnostic impressions at 
the time were alcohol abuse and depressive disorder.  

The report of a March 2001 private psychological evaluation 
indicates that the veteran presented himself as a "jovial 
gentleman who had a very red face typical of a person who has 
abused alcohol."  He was casually dressed.  The veteran 
reported that he was plagued with intrusive thoughts and 
visions of Vietnam.  He indicated that he had nightmares and 
drank so that he would "not think about things."  He 
reported that, while he had been on psychiatric medication in 
the past, he was not presently taking any medication or 
receiving treatment for his PTSD.  The veteran had difficulty 
sleeping, rising 2 or 3 times per night before eventually 
getting up.  He lived alone in a trailer and stayed alone 
most of the time.  His arthritis interfered with his chores.  
He spent his day drinking or fishing and cooked a little.  
The examiner noted that the veteran was pleasant, 
cooperative, and quite jovial.  He was oriented times 3 and 
able to remember the examiner's name, the name of the street 
they were on, and what he had for his last meal.  He denied 
hallucinations and delusions "except when he is drinking."  
He read slowly and was able to repeat 3 objects immediately, 
but only 1 out of 3 objects 20 minutes later.  He was unable 
to complete serial sevens or serial three exercises.  It was 
felt that the veteran was functioning in the average range of 
intellectual functioning.  He was noted to have trouble 
focusing his attention.  Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) testing did not produce a valid profile.  
The veteran answered in the fashion of someone who was 
experiencing confusion, distress, and/or did not understand 
test.  The examiner noted that it was possible that the 
veteran was exaggerating his symptoms; however, that did not 
appear to be the case during the clinical interview.  The 
examiner diagnosed PTSD, chronic, severe, and alcohol 
dependence.  It was noted that the veteran suffered several 
PTSD symptoms including intrusive thoughts, nightmares, and 
withdrawal from others.  He had difficulty in keeping a job 
in the past and had an extensive psychiatric history.  A 
Global Assessment of Functioning Score (GAF) of 50 was 
assigned.   

The veteran was also afforded a VA PTSD examination in 
December 2002.  He reported that he thought constantly about 
things that had happened in Vietnam.  He thought mostly of 
being shot at.  He did not sleep well and was sometimes 
unable to sleep more than 2 or 3 hours per night.  Most of 
his dreams were about getting shot at and trying to find a 
place to hide.  He reported that his dreams were not quite as 
bad as they used to be.  He had 2 or 3 dreams per month.  War 
stories brought on his dreams.  He avoided thoughts and 
feelings that he attributed to traumatic events.  He did not 
go hunting because he did not like to be around gunfire.  He 
reported anhedonia stating that he did not really enjoy his 
life as much as he used to and that he was not as outgoing as 
he once was.  He did not want to be around large crowds and 
the only place he went was Wal-Mart.  When he got really 
upset he wanted to "kick the people out of [his] way."  
However, the veteran did not have any problem expressing 
feelings of love toward his children.  The veteran felt that 
his future was not very promising.  He reported that 
sometimes he is under control and other times he is really 
harsh and cranky.  He could concentrate very well.  He 
admitted to hypervigilance and increased startle response.  
The veteran had been married 4 times.  His first marriage 
lasted 4 years, his second and third marriages lasted 7 years 
each, and his fourth marriage lasted "briefly."  He had a 
son and daughter from his second marriage and a daughter from 
his fourth marriage.  The veteran had few friends and 
occasionally attended church.  His typical day included 
getting up at various times in the morning, taking 
medication, watching the news, making breakfast, and going to 
his mother's house.  Following service, the veteran worked as 
a mechanic.  He had difficulty keeping jobs due to alcohol 
problems.  He worked until the 1980s when he had to quit due 
to arthritis.  

Clinical examination revealed that the veteran was neat and 
appropriately dressed.  He was cooperative, but maintained 
minimal eye contact.  He exhibited decreased range of 
psychomotor behavior.  He had a polite attitude, but his 
affect was constricted.  His speech was soft, but clear and 
coherent.  He denied active suicidal thoughts and 
hallucinations.  He admitted to paranoid thoughts.  He was 
alert and oriented.  His attention and concentration were 
moderately compromised at best.  His intellect appeared 
average and his insight and judgment were felt to be fair.  
The diagnoses were PTSD, mild, and alcohol abuse.  A GAF of 
65 to 75 was rendered.  This diagnosis of PTSD was based on 
the veteran's stressor of being scared of mortar and gunfire 
during service.   

In the December 2002 rating decision on appeal, the RO 
awarded service connection for PTSD and assigned an initial 
evaluation of 10 percent, effective February 9, 2001.  
Thereafter, in February 2004, the RO increased the initial 
evaluation to 30 percent, from the effective date of service 
connection.  

The veteran's most recent VA compensation and pension 
examination was conducted in April 2004.  At that time, he 
reported that he was not getting any treatment for this 
disorder as "he does not want to get involved."  He lived 
in a small house in the country spending his time fishing.  
He lived alone.  At one time he had tried to stay with his 
ex-wife and daughter, but he could not tolerate being around 
them.  He had been retraumatized by the death of his son in 
an automobile accident in August 2002.  He woke up thinking 
of Vietnam 2 to 3 times per week; however, the examiner found 
it interesting that this was "not particularly distressing" 
to the veteran.  He tended to stay away from people who 
wanted to talk about being in the war, although they did not 
particularly aggravate him unless they expressed an opinion 
that the US should not have been there.  He refused to have a 
gun around the house for fear that he would use it when he is 
angry.  However, he went on to note that he could not get a 
gun anyway due to his record of felony convictions.  He 
generally felt secure in his house.  He described trouble 
with getting along with others and reported frequent road 
rage.  There were no reports of avoidance of feelings 
associated with Vietnam nor were there any reports of 
amnesia, emotional numbing, or foreshortened future.  He gave 
no clear indications of hypervigilance.  He remained 
unemployed and appeared to be relatively content living on 
his pensions.  He had limited social contacts and was content 
to stay in relative isolation.  The examiner found it 
interesting that, for a man who did not like to be around 
others, the veteran generally gave away the fish that he 
caught to other people.  This indicated to the examiner that 
the veteran maintained social contact with others.  The 
veteran reported that he was still drinking and the examiner 
noted that he was a nonreliable historian with regard to his 
behavior and was unable to convincingly resolve discrepancies 
in the frequency and duration of his drinking.  

On examination, the veteran appeared clean, but his grooming 
was "careless."  Hygiene was adequate and within normal 
limits.  His speech was slightly accelerated and occasionally 
prone to rambling.  Mental content appeared to be within 
normal limits.  The veteran's mood was mildly expansive and 
his affect was likewise stereotypical and expansive.  Mood 
and affect were essentially congruent.  The veteran reported 
no psychotic symptoms and none were elicited during the 
examination.  He was oriented in all spheres and his mental 
control was within normal limits.  Immediate recall was 
without defect and delay recall was 2 out of 3 common 
objects.  The examiner noted that this was relatively typical 
performance for veterans in his age range.  Mental control 
appeared to be within normal limits.  The veteran's attention 
was relatively easy to gain and he appeared cooperative with 
mental status tasks.  Tasks requiring slightly greater 
concentration became somewhat less efficient.  The veteran's 
ability to abstract was good; however, he did seem able to 
produce a great range of responses.  His judgment and impulse 
control were fair.  His insight was limited.  He appeared 
capable of managing his finances.  The veteran's score on the 
MMPI-2 was a half standard deviation below the mean for 
individuals diagnosed with PTSD and about half a standard 
deviation above prior testing in June 2000.  This is 
predictive of a significant difference in the level of 
symptomatology being expressed.  

The examiner noted that, with the exception of the veteran's 
general avoidance of other people, which seemed to be an 
attempt to cope with his irritability, it was difficult to 
document clear avoidance symptoms.  The examiner noted that 
PTSD was not diagnosed during prior testing in June 2000.  It 
was felt that the veteran's symptoms seemed to be more an 
effect of his drinking, which continued at robust levels, 
than his PTSD.  However, the examiner also noted that the 
veteran's drinking may possibly be holding some of his 
symptoms partially in check.  PTSD, by history, and alcohol 
abuse (probable dependency) were diagnosed.  The examiner 
noted that current GAF was probably best given as 52; 
however, there was no clinically valid way to parcel out 
global assessment of function.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

After a review of the evidence, the Board finds that a 50 
percent disability is warranted for the veteran's PTSD.  In 
particular, the Board finds that the veteran's symptomatology 
most closely approximates the criteria for a 50 percent 
disability as the evidence shows occupational and social 
impairment with reduced reliability and productivity.  While 
the evidence does not show that the veteran experiences 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech; the evidence shows that he is irritable 
and has frequent flashbacks, nightmares, and intrusive 
thoughts of Vietnam.  While cognitively intact, the medical 
evidence shows increased startle response, as well as 
intermittent flashbacks, intrusive recollections and 
nightmares related to the veteran's military service.  In 
addition, while his GAF score was noted to be between 65 and 
75 on examination in February 2002, he had GAF scores of 50 
in March 2001 and 52 in April 2004.  These scores are 
consistent with moderate to severe symptomatology.  Based on 
the foregoing, the Board finds that a higher disability 
rating of 50 percent is warranted for the veteran's PTSD, as 
his symptoms are productive of occupational and social 
impairment with reduced reliability and productivity.  

With respect to whether an evaluation in excess of 50 percent 
is warranted, the Board notes that the evidence does not show 
that the disability is manifested by obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  

To the contrary, the evidence shows that the veteran's 
speech, while described as soft, accelerated, and rambling, 
was coherent.  While reporting flashbacks and dreams of 
Vietnam, there is no medical evidence of near continuous 
panic or an inability to function independently, 
appropriately and effectively.  The veteran currently resides 
alone in his home and is able to take care of his hygienic 
needs as well as cook for himself.  While he described some 
vague paranoia, the evidence does not show that he 
experienced hallucinations or delusions.  The evidence shows 
that the veteran has difficulty maintaining interpersonal 
relationships; however, he has been able to maintain a 
relationship with his children.  With respect to occupational 
impairment, the record reflects that the veteran is in 
receipt of Social Security disability benefits primarily for 
his arthritic condition.  

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the initial evaluation period.  
Accordingly, the disability warrants a 50 percent rating 
throughout the initial evaluation period.

In reaching this decision, the Board notes that the veteran 
has a long history of alcohol abuse.  He has given 
conflicting history as to the onset of his problems with 
alcohol.  During hospitalization for alcohol rehabilitation 
in June and July 1986, he reported that he started drinking 
alcohol prior to service when he was sixteen years old.  On 
subsequent occasions, he reported that his difficulty with 
alcohol began during his service in Vietnam.  Similarly, 
there is evidence to suggest that the veteran has used 
alcohol to self medicate his PTSD.  In any event, the Board 
notes that it would be difficult, if not impossible, to 
disassociate the psychiatric symptomatology of the veteran's 
PTSD with his alcohol dependency.  In this regard, the Board 
notes that the recent VA examination report notes that there 
was no valid way to clinically parcel out the veteran's GAF 
score between service-connected and nonservice-connected 
disabilities.  As such, all identified symptoms have been 
considered, for the sake of rating the veteran's service-
connected psychiatric disorder, to be manifestations of his 
service-connected PTSD.


ORDER

An initial disability evaluation of 50 percent for PTSD is 
granted from the effective date of service connection, 
subject to the criteria governing the payment of monetary 
benefits.


REMAND

The Board notes that there have been significant changes in 
the pertinent rating criteria since the most recent VA 
examination of the veteran's service-connected thoracic spine 
disability in July 2003 and since the RO's most recent 
consideration of the claim in July 2003.  Specifically, the 
criteria for evaluating diseases and injuries of the spine 
were amended effective September 26, 2003.  See 68 Fed Reg. 
51454-51458 (August 27, 2003).  On remand, the RO should 
consider these changes in the pertinent rating criteria in 
the evaluation of his claim for an increased rating for his 
residuals of a contusion-type injury of the thoracic spine.  

In light of the changes in the pertinent rating criteria and 
the lack of sufficient clinical findings pertaining to the 
thoracic spine in the July 2003 examination report, the Board 
is of the opinion that a new VA examination is in order to 
appropriately assess the severity of the veteran's thoracic 
spine disability.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for his service-connected residuals of a 
contusion-type injury of the thoracic 
spine since July 2003.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected thoracic spine 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims files must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected thoracic spine 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the veteran's service-
connected thoracic spine disability 
should be identified, and the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected thoracic 
spine disability on his ability to 
work.  

The rationale for all opinions expressed should 
also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a thoracic spine 
disability based on a de novo review of 
the pertinent evidence and in light of 
all applicable criteria including recent 
changes in the rating criteria applicable 
to back disabilities.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this claim.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



